Citation Nr: 1628562	
Decision Date: 07/18/16    Archive Date: 07/28/16

DOCKET NO.  10-20 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a left ankle disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The appellant served on a period of active duty for training (ACDUTRA) from January 1974 to May 1974.  He served in the Army National Guard of Maryland from 1973 to 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In March 2015, the appeal was remanded by the Board for additional evidentiary development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant contends that he has a current left ankle disorder that is related to an injury sustained during a period of inactive duty for training (INACDUTRA).  Specifically, he claims that his current symptoms originated from a twisted ankle incurred during physical training on August 10, 1979.  A National Guard treatment note dated in August 1979 reflects that the appellant was treated for a twisted ankle incurred during a four-mile run.  His ankle was bandaged and he was placed on light duty for the day.

In its March 2015 remand, the Board directed the AOJ to determine whether the appellant was "in a Federal status" at the time of the August 1979 ankle injury.  The Board further directed that, "[i]f it is accepted that the appellant was on Federal status . . ., schedule the appellant for a VA examination . . . to determine the current nature and likely etiology of the appellant's left ankle disability."  In the event such an examination was scheduled, the Board noted that a "clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board."

Pursuant to the Board's remand instructions, a VA examination was conducted in July 2015.  (In light of the AOJ's decision to schedule an examination, it appears VA has conceded that the appellant's August 10, 1979 ankle injury was incurred in the line of duty.)  Following an in-person examination and review of the claims file, the examiner diagnosed the appellant with peripheral neuropathy of the left lower extremity manifested by pain and numbness of the left ankle.  The examiner opined that the condition was less likely than not incurred or caused by the claimed in-service injury, noting that "[t]he present pain seems to be neuropathic and not related to ankle joint.  The current ankle x-ray is normal."  However, the examiner did not provide a rationale, and in particular did not explain why the diagnosed neuropathic symptoms were not related to the appellant's 1979 ankle injury.  The examiner also did not consider a diagnosis of tendonitis previously provided in private medical records dated in 2010.  As such, the Board finds that the examination was inadequate and an addendum opinion is required.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA provides a medical examination or obtains an opinion, it must ensure that the examination or opinion is adequate).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should return the appellant's claims file to a different examiner than the examiner who completed the July 2015 examination for an addendum opinion regarding the nature and likely etiology of the appellant's current left ankle disorder(s).

After reviewing the entire record, the examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the appellant's current left ankle disorders, to include peripheral neuropathy and tendonitis, were incurred as a result of the August 10, 1979 ankle injury.

In a detailed rationale, the examiner should address the appellant's lay contentions, including his contention that he has self-treated for left ankle symptoms since the August 1979 injury.  The examiner should also discuss the 2010 private medical records reflecting treatment for left ankle pain (including a diagnosis of left ankle tendonitis), as well as the July 2015 VA examination findings.

The need for additional examination is left to the discretion of the examiner.

2.  After completing all indicated development, the AOJ should readjudicate the claim in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish to the appellant and his representative a Supplemental Statement of the Case.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

